Smith, C. J.,
delivered the. opinion of the court.
The appellee presented an account to the hoard of supervisors for eighty-three dollars and thirty-four cents, being one-third of the amount of fines imposed upon two persons, Walton and Sanders, convicted by the courts of the county of the unlawful sale of intoxicating liquor.
Chapter 124 of the Laws of 1912 provides as follows:'
‘ ‘ The board of supervisors of any county in this state and board of aldermen, or board of aldermen and councilmen, as the case may be, of any municipality in this state, are hereby authorized and empowered to appropriate, from time to time, sums of money, not exceeding one-third of the fines which have been collected by them respectively, from the unlawful sale or keeping for sale of intoxicating liquors, for the purpose of procuring evidence of the violations of the statutes or ordinances, as the case may be, against the unlawful sale or keeping of intoxicating liquors. ’ ’
The board of supervisors disallowed the claim. The order recited that the reward would not be paid because these convicts while serving a sentence had escaped and the fines imposed had not actually been collected, nor had the prisoners worked out their fines on the county roads. The appellee appealed to the circuit court, and there recovered a judgment against the county for the amount of his claim, and the county appeals.
We aré of the opinion that under chapter 124, Laws 1912, appellant is not liable to appellee for the one-third of the fines imposed upon Walton and Sanders until the same shall have been collected.
Reversed, and judgment here for appellant.
Reversed.